Citation Nr: 1737853	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for schizoid personality disorder.

2.  Entitlement to a rating in excess of 70 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating due to individual unemployability based on service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1955 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's bilateral hearing loss, the Veteran presented to VA in September 22, 2014 for an assessment of his hearing.  The examiner conducted audiological testing and noted that the Veteran's hearing "has decreased since his previous testing," but the results of this testing (puretone audiometry test results and Maryland CNC speech scores) are not of record.  Therefore, on remand, the September 2014 audiological testing results should be secured on remand, along with any other updated VA and private treatment records.  If these testing results are unavailable, or if updated records demonstrate a worsening of this disability since 2014, an updated VA examination is also needed.  

Regarding the Veteran's schizoid personality disorder, which is service-connected on the basis of aggravation, given that there has not been a VA psychiatric examination since 2011, and there are no relevant treatment records dated since that time, the Board is unable to assess the current level of severity of the condition, or whether any increase in severity over the appeal period is due to the natural progress of the disease, requiring an updated VA examination.
The Veteran's TDIU claim is inextricably intertwined with the other issues on appeal and must therefore also be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include:

(a) the puretone audiometry test results and Maryland CNC speech scores from the September 22, 2014 audiological assessment and any other outpatient audiological testing conducted during the appeal period (e.g. since May 2010);
(b) records dated between May 2010 and June 2012; 
(c) records dated between March 2013 and September 2014; and 
(d) records dated since March 2017.

2.  Invite the Veteran to identify any additional medical treatment records regarding his schizoid personality disorder and bilateral hearing loss that are not already of record.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Thenb schedule the Veteran for a VA psychiatric examination.  A copy of this REMAND and the entire claims file must be provided to, and reviewed by, the examiner.  The examiner should document the current severity of the Veteran's service-connected disability.

In addition, to the extent possible, the examiner is requested to address the following:
 
(a) a baseline level for the Veteran's schizoid personality disorder prior to aggravation by service-connected hearing loss (please see the January 2000 Board decision for a detailed relevant history in this regard);

(b) the degree of disability (pathology/impairment) resulting from such aggravation; and

(c) any increase in severity over the course of the appeal period (since May 2010) due to the natural progress of the disease.

If any opinion cannot be rendered, please explain why (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  If the puretone audiometry test results and Maryland CNC speech scores from the September 22, 2014 audiological assessment are not available, or if subsequent treatment records demonstrate a worsening of the Veteran's hearing since 2014, schedule him for a VA audiology examination to determine the current severity of his hearing loss.  The examiner must be asked to provide an opinion regarding the impact of the Veteran's bilateral hearing loss on his activities of daily living and occupational potential. 

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



